UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6855



TROY MATTHEW JACKSON,

                                              Plaintiff - Appellant,

          versus


S. P. LEWIS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-02-1238-SGW)


Submitted:   September 16, 2004       Decided:   September 22, 2004


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy Matthew Jackson, Appellant Pro Se. Mark Dudley Obenshain,
KEELER OBENSHAIN, P.C., Harrisonburg, Virginia; Patrick Christopher
Asplin, KEELER OBENSHAIN, P.C., Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Troy Matthew Jackson appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Jackson v. Lewis, No. CA-02-1238-SGW (W.D. Va. filed Apr. 5, 2004 &

entered Apr. 6, 2004). We deny Jackson’s motion for appointment of

counsel and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -